Citation Nr: 0930078	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-07 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant's son and a family friend

ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to 
November 1945.  He died in October 2003; the appellant is his 
surviving spouse. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  Following the appellant's son's testimony before the 
undersigned Veterans Law Judge (VLJ) in a hearing at the RO 
in January 2008, the Board remanded the issue on appeal for 
further development of the record.

As noted in the March 2008 Board remand, the appellant also 
filed claims for accrued benefits and compensation based on 
38 U.S.C.A. § 1151.  As these claims have yet to be addressed 
by the RO, the Board is again referring them to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Unfortunately, the claims file reflects that a remand of the 
claim is warranted, even though such will, regrettably, 
further delay a final decision on the claim on appeal.  To 
that end, the United States Court of Appeals for Veterans 
Claims (Court) has determined that a remand by the Board 
confers upon a claimant, as a matter of law, the right to 
compliance with remand orders.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).  

Specifically, the RO was instructed to issue the appellant an 
updated VCAA notice letter specifically tailored to her 
claim.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
RO issued an updated VCAA letter in April 2008; however, it 
did not comply with the specific instructions of the March 
2008 Board remand.  Namely, the VCAA letter did not 
specifically mention the Veteran's service-connected 
generalized anxiety disorder or posttraumatic stress disorder 
(PTSD), shrapnel wound to the face and shrapnel wounds to the 
right arm, left forearm and left hand and explanation of how 
to substantiate a claim for cause of death based on these 
previously service-connected disabilities.  The Board is 
aware that the July 2009 Supplemental Statement of the Case 
(SSOC) addressed these previously service-connected 
disabilities and highlighted the lack of evidence showing a 
causal relationship between these disabilities and the 
Veteran's death; however, there was no subsequent 
readjudication of the claim following the issuance of this 
SSOC.  Post-decisional documents cannot be used to provide 
adequate notice without subsequent readjudication.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should provide the appellant, 
and her representative, with an 
appropriate new VCAA notice letter that 
includes (a) a specific statement of the 
conditions for which the Veteran was 
service-connected at the time of his death 
(Generalized anxiety disorder or PTSD, 
Shrapnel wound to the face and Shrapnel 
wounds to the right arm, left forearm and 
left hand); (b) an explanation of the 
evidence and information required to 
substantiate the cause of death claim 
based on the Veteran's previously service-
connected Generalized anxiety disorder or 
PTSD, Shrapnel wound to the face and 
Shrapnel wounds to the right arm, left 
forearm and left hand; and, (c) an 
explanation of the evidence and 
information required to substantiate the 
cause of death claim based on any 
conditions not yet service-connected.  See 
Hupp, supra.  

2.  After completion of the above and any 
other additional development deemed 
necessary, the appellant's claim for 
service connection for cause of the 
Veteran's death should be readjudicated.  
If the determination remains adverse to 
the appellant, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



